Citation Nr: 1139518	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  11-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial (compensable) evaluation for bilateral hearing loss.  


(The matters of entitlement to service connection for an acquired psychiatric disorder and for increased ratings for left shoulder residuals are the subject of a separate Board decision.)  

REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal ensued following a July 2010 rating decision which, in part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective February 26, 2010.  

A videoconference hearing was held in August 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

From the date of the grant of service connection, the Veteran has had bilateral hearing loss manifested by no greater than level I acuity in the right ear and level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met at any point from the effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.385, 4.1, .4.85, 4.86 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a June 2010 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and testimony and statements from the Veteran, his spouse, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2010 letter mentioned above.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the July 2010 VA examination report includes questions regarding the effect of the Appellant's hearing problems on his daily life.  Thus, the examination report includes information concerning how the Appellant's hearing loss has affected his daily functioning.  The report reflects the Veteran's reported problems understanding people in crowded rooms, hearing in background noise, and hearing voices on the television.  Therefore, the Board finds that the July 2010 VA examination report fully describes the functional effects of the Veteran's hearing loss and is adequate under Martinak, supra.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the Appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3 (2010).

DCs Specific to Rating Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans' experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).  However, based on the audiometric findings described below, neither of these provisions applies to the Veteran's situation.



Historical Background

Service connection for bilateral hearing loss was granted upon rating decision in July 2010.  At that time, it was noted that the Veteran had inservice noise exposure.  Post service records reflect that he had bilateral hearing loss.  

Specifically, upon VA audiometric examination in July 2010, the Veteran reported hearing loss since 1970.  He had difficulty hearing the television, the phone or others if there was background noise

Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
30
35
35
LEFT

35
35
35
40

The average decibel loss was 33.75 in the right ear and 36.25 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.  Bilateral sensorineural hearing loss was diagnosed.  

At the August 2011 personal hearing, the Veteran testified as to the difficulty he experienced in hearing others talk.  (Hrg. Tr. at 17-18.)  

Analysis

The audiological findings made at the VA examination in July 2010 correspond to level I hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100 (2010).  Under Table VI, these examination findings yield level I designations in both the left and right ears.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, DC 6100 (2010).  

Regarding the June 2010 audiological findings and section 4.86 for exceptional patterns of hearing impairment, this section is not applicable as pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 Hertz and 70 dB or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) (2010) (a),(b).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  Id.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected hearing loss is not warranted.  

For the foregoing reasons, the Veteran's claim for an initial compensable evaluation for bilateral hearing loss must be denied from the date of the grant of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased initial (compensable) evaluation for bilateral hearing loss is denied.  



____________________________________________
BARARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


